10F-3 Report CGCM Small Cap Growth Investments 7/1/2007 through 9/30/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1191 MasimoCorporation (Wall St) 8/8/2007 Piper Jaffray 43,700.00 17.00 0.367% 0.613% 1192 MasimoCorporation(Westfield) 8/8/2007 Piper Jaffray 29,300.00 17.00 0.244% 0.608% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1191 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 29,300.00 11,916,626.00 73,000.00 1192 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 43,700.00 12,000,000.00 73,000.00
